DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a pair of panels … each of said panels being positioned behind a respective one of said lenses, each of said panels being offset from a center of said respective lens wherein each of said panels is configured to be offset from a user’s line of vision such that said panels do not inhibit the user’s vision, each of said panels being comprised of a translucent material”.  In light of the Specifications, the metes and bounds of the invention cannot be determined.  In particular, it is unclear how the invention is limited to achieve the claimed function of not inhibiting the user’s vision.  As the panels are translucent (and not wholly transparent) and behind the lenses of the eyeglasses, the configuration that results in an uninhibited vision is unclear. The offset from a user’s line of vision does not mean the panels are offset from all lines of vision.  A person having ordinary skill in the art would not understand embodiments of eyeglasses to include lenses that are not wholly or substantially within a user’s field of vision (and thus a line of sight).  The positioning of the panels in Applicant’s Figures 1-5 show panels within at least peripheral lines of sight of the wearer.  It is not clear whether any material could be said to “not inhibit the user’s vision”, but translucent material would not be understood as structurally capable of being within the user’s field of vision and also not inhibiting the user’s vision. 
Claims 2-7 are rejected as dependents of Claim 1 and incorporating the indefinite language in limiting the invention.
Claim 8 is rejected for reciting the same indefinite language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 7,53,674 to Donahue (hereinafter Donahue).
Regarding claim 1, Donahue discloses a costume eyeglasses (Fig. 5) assembly for producing the illusion of illuminated eyes, said assembly comprising: a pair of eyeglasses (Fig. 5) being configured to be worn on a user's head, said pair of eyeglasses including a frame (Fig. 5) and a pair of lenses (e.g. light guide 20 or 30, Fig. 2A, 3 & 5), said frame including a pair of arms (temples, Fig. 5); a pair of panels (“an optically clear film 26”, Fig. 2A, 5), each of said panels being coupled to said pair of eyeglasses (col. 19, ln. 55-col. 20, ln. 18), each of said panels being positioned behind a respective one of said lenses (Fig. 2A), each of said panels being offset from a center of said respective lens (“light-reflecting image and a light-blocking layer are applied on the inside of the lens 50 using the construction shown in FIG. 2A, 2B, 3, or 4”, Figs. 1, 2A, 5) wherein each of said panels is configured to be offset from a user's line of vision such that said panels do not inhibit the user's vision (abstract), each of said panels being comprised of a translucent material (“an optically clear film 26”, Fig. 2A, 5) wherein each of said panels is configured to pass light therethrough; and a pair of light emitters (“light-reflecting see-through image 24, composed of one or more light-reflecting or light-refracting material, such as Titanium Dioxide (TiO2) or holographically recorded surface relief structures, is printed directly above the light-blocking layer 22” & “back end of each temple arm 52 holds an LED 56 that injects light directly into the temple arm 52. The light is transmitted forward through the temple arms, around the curved portion 54 of the lens, and into the front portion 50 of the lens. The gradual curvature 54 of the lens 50 helps to maintain total internal reflection of the LED light transmitted from the temple arms 52 to the lens 50”; col. 19, ln. 55-col. 20, ln. 18), each of said light emitters being coupled to a respective one of said panels wherein each of said light emitters is configured to emit light outwardly therefrom (Fig. 2A & 5; abstract).
Regarding claim 2, Donahue discloses each of said panels has a forward surface (front of optically clear film 26, Fig. 2A) and a perimeter edge (perimeter of film 26 around lens 50, Fig. 2A & 5), said perimeter edge curving outwardly from a center point of said panel and tapering to a point on opposite ends of said panel (shape of lens 50, Fig. 5) such that each of said panels has an almond shape wherein each of said panels is configured to simulate the ornamental appearance of a human eye (Fig. 5).  Note: In light of the Specifications, “tapering to a point” is taken to include tapering to a narrower, rounded portion as shown in Applicant’s Fig. 3.  The phrase tapering to a point is not taken to mean a geometric/mathematical point of infinitesimally small dimensionality.
Regarding claim 3, Donahue discloses said forward surface of each of said panels faces a back side of said respective lens (front face of film 26 faces 20, Fig. 2A).
Regarding claim 4, Donahue discloses each of said panels is positioned in an upper outward quadrant of said respective lens having each of said panels being directed toward a center of said respective lens (col. 19, ln. 55-col. 20, ln. 18).  The claim does not exclude other portions of the panel from extending to other quadrants of the respective lenses.  The Donahue panels are at each lens quadrant and therefore an upper-outward quadrant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 7,495,835 to Daley (hereinafter Daley) in view of US Pat . No. 9,958,749 to Smoot (hereinafter Smoot) and Official Notice.
Regarding claim 1, Daley discloses a costume eyeglasses assembly (Figs. 1-2 embodied as glasses; col. 4, ln. 63-col. 5, ln. 10) for producing the illusion of illuminated eyes, said assembly comprising: a pair of eyeglasses (Figs. 1-2 embodied as glasses; col. 4, ln. 63-col. 5, ln. 10); said pair of eyeglasses including a pair of panels (left and right portions of a flat piece of clear plastic 15 in front of left and right eyes, respectively, Fig. 1-2), each of said panels being coupled to said pair of eyeglasses (col. 4, ln. 63-col. 5, ln. 10), each of said panels being offset from a center of said respective lens wherein each of said panels is configured to be offset from a user's line of vision such that said panels do not inhibit the user's vision (Figs. 1-2), each of said panels being comprised of a translucent material (“clear plastic” 15, Figs. 1-2) wherein each of said panels is configured to pass light therethrough; and a pair of light emitters, each of said light emitters being coupled to a respective one of said panels wherein each of said light emitters is configured to emit light outwardly therefrom (“two light emitting diodes (LEDs) (not shown in FIGS. 1 and 2) mounted inside container 13, that face and emit light in a downward direction and one LED is in registration with each opening through the bottom of container 13 above each of the aforementioned eye openings 12”, Figs. 1-2).
Daley discloses the claimed invention as cited above though does not explicitly disclose said pair of eyeglasses including a frame and a pair of lenses, said frame including a pair of arms; a pair of panels, each of said panels being coupled to said pair of eyeglasses, each of said panels being positioned behind a respective one of said lenses, each of said panels being offset from a center of said respective lens wherein each of said panels is configured to be offset from a user's line of vision such that said panels do not inhibit the user's vision, each of said panels being comprised of a translucent material wherein each of said panels is configured to pass light therethrough; and a pair of light emitters, each of said light emitters being coupled to a respective one of said panels wherein each of said light emitters is configured to emit light outwardly therefrom.
Examiner takes Official Notice of the fact that it is old and well-known that eyeglasses are formed with frames and arms serving as ear pieces.  A person having ordinary skill in the art would understand that frames provide the benefit of aligning lenses with respect to the optical system and arms aid in supporting the weight of the frames on the user’s face.
Smoot discloses a pair of panels (transparent supports 220 of eye shields 123, Fig. 1 and vision assembly 210, 210A, 210B of Figs. 2 and 3), each of said panels being coupled to said pair of headwear (Fig. 1) each of said panels being positioned behind a respective one of said lenses (window film 212 of Fig. 2 and diffusers 212A-212B of Figs. 3), each of said panels being offset from a center of said respective lens wherein each of said panels is configured to be offset from a user's line of vision such that said panels do not inhibit the user's vision (Figs. 1-3), each of said panels being comprised of a translucent material (transparent support 220, Figs. 2-3) wherein each of said panels is configured to pass light therethrough; and a pair of light emitters (LEDs 222, Fig. 2-3), each of said light emitters being coupled to a respective one of said panels wherein each of said light emitters is configured to emit light outwardly therefrom (Figs. 1-3).
 Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed panels as taught by Smoot with the system as disclosed by Daley.  The motivation would have been to create a novel optical effect (abstract & col. 1, ll. 9-24). 
Regarding claim 2, Daley discloses the claimed invention as cited above though does not explicitly disclose the claimed panels having a curved perimeter edge.
Smoot discloses each of said panels has a forward surface and a perimeter edge (Figs. 1-2), said perimeter edge curving outwardly from a center point of said panel and tapering to a point on opposite ends of said panel such that each of said panels has an almond shape wherein each of said panels is configured to simulate the ornamental appearance of a human eye (Figs. 1-2).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed panels as taught by Smoot with the system as disclosed by Daley.  The motivation would have been to create a novel optical effect (abstract & col. 1, ll. 9-24).
Regarding claim 3, Daley discloses the claimed invention as cited above though does not explicitly disclose said forward surface of each of said panels faces a back side of said respective lens.
Smoot discloses said forward surface of each of said panels faces a back side of said respective lens. (Figs. 1-2).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed panels as taught by Smoot with the system as disclosed by Daley.  The motivation would have been to create a novel optical effect (abstract & col. 1, ll. 9-24).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Donahue in view of US Pat. No. 4,283,127 to Rosenwinkel et al. (hereinafter Rosenwinkel).
Regarding claim 6, Donahue discloses the claimed invention as cited above though does not explicitly disclose: a switch being slidably coupled to said eyeglasses wherein said switch is configured to be manipulated by a user, said switch being positioned on a respective one of said arms, said switch being electrically coupled to each of said light emitters for turning said light emitters on and off.  
Rosenwinkel discloses a switch (pushbutton switch 62, Figs. 1-3) being slidably coupled to said eyeglasses wherein said switch is configured to be manipulated by a user (“switch 58 includes a plunger or pushbutton 62 that may be manually depressed by the finger of the user of the glasses 10 to complete the electrical circuit to energize the light emitting diodes 36 and 38”), said switch being positioned on a respective one of said arms (Figs. 1-3), said switch being electrically coupled to each of said light emitters for turning said light emitters on and off (col. 2, ll. 54-66).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a switch as taught by Rosenwinkel with the system as disclosed by Donahue.  The motivation would have been to conserve electrical power in the remote electrical lighting system.
Regarding claim 7, Donahue discloses the claimed invention as cited above though does not explicitly disclose: a power supply being removably coupled to said eyeglasses, said power supply being electrically coupled to said switch, said power supply comprising: a set of contacts, each of said contacts being integrated into said respective arm, each of said contacts being electrically coupled to said switch, each of said contacts being comprised of an electrically conductive material; and at least one battery being removably positioned between said set of contacts to mount said at least one battery to said eyeglasses, said at least one battery being in electrical communication with said switch when said at least one battery is positioned in said set of contacts.
Rosenwinkel discloses a power supply (batteries 50 and 52 and electrical system thereof, Fig. 1-3) being removably coupled to said eyeglasses, said power supply being electrically coupled to said switch (Figs. 1-3), said power supply comprising: a set of contacts (Figs. 2, 3 & 5), each of said contacts being integrated into said respective arm, each of said contacts being electrically coupled to said switch, each of said contacts being comprised of an electrically conductive material; and at least one battery (batteries 50 and 52 and electrical system thereof, Fig. 1-3) being removably positioned between said set of contacts to mount said at least one battery to said eyeglasses, said at least one battery being in electrical communication with said switch when said at least one battery is positioned in said set of contacts (Fig. 1-5).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a power supply as taught by Rosenwinkel with the system as disclosed by Donahue.  The motivation would have been to electrically power light sources to create a novel optical effect (abstract). 

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872